Case 2:18-CV-01625-TSZ Document 6 Filed 11/08/18 Page 1 of 2

AO 440 (Rev_ 06»'| 2) Sumrnons in a C`ivil Aclion

 

UNITED STATES DISTRICT COURT

for the
Western Distriot of Washington

Rondevoo Techno|ogies, LLC

 

P[ain£f,@"($)

v. Civil Action No. 2:18-cv-0|625-TSZ

HTC America, lnc.

 

‘\./\-/\-/\-/\-/\»/\-/\.J\_/\-/\\_/\\_/

Defendanf(s)
SUMMONS IN A CIVIL ACTION

TOI (Dejzndom’s name and oddress) HTC An'|erica, lnC.
cio Cogency Global lnc.
1780 Barnes B|vd SW
Tumwater, WA 98512

A lawsuit has been filed against you_

Within 21 days after service of this summons on you (not counting the clay you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United Statcs described in Fed. R. Civ.
P. 12 (a)(Z) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintift’s attorney,

whose name and address 31'€: Nicho|as Rana||o, Attorney at Law
5058 57th Ave. South
Seatl|e, WA 98118

|fyou fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK ()F C() UR T

   

Date: ll»"'USfZOIS __
ngnamre ofC.`!'erk

Case 2:18-CV-01625-TSZ Document 6 Filed 11/08/18 Page 2 of 2

AO 440 (Rev_ 06!12) Summons in a Civi| Aclion (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

ThiS SUIT|mOI‘lS for (oome of individual and ritie, :fony)

 

was received by me on (dare)

 

ij I personally served the summons on the individual at (pface)

 

on (dare) or

 

[:l I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (dare) , and mailed a copy to the individua[’s last known address; or

CI I served the summons on (name oftndfw'daal) , who is

 

designated by law to accept service of process on behalf of (name ofargan£zar£on)

 

 

 

on (dare) ; or
CI l returned the summons unexecuted because § Or
[:l Othel' (speci}j)).'
My fees are $ for travel and $ for services, for a total of $ 0_00 .

l declare under penalty of perjury that this information is true.

Date:

 

.S'erver '.s‘ signature

 

Primed name and title

 

Server ’s address

Additional information regarding attempted service, etc:

